 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       UNITED STATES OF AMERICA,                        No. 2:01-cr-00152 WBS AC
12                          Plaintiff/Respondent,
13              v.                                        FINDINGS AND RECOMMENDATIONS
14       AARON EDWARD PRATT,
15                          Defendant/Petitioner.
16

17             Petitioner, a federal prisoner proceeding through counsel, seeks relief under 28 U.S.C. §

18   2241. ECF No. 64. Petitioner seeks recalculation of good time credits pursuant to the First Step

19   Act, and immediate transfer to community confinement. The United States has opposed the

20   motion. ECF No. 72.

21        I.         Background

22             In 2001, Mr. Pratt pled guilty to five counts of bank robbery and was sentenced to a total

23   of 235 months imprisonment.1 He is currently serving that sentence at USP Atwater, within the

24   Eastern District of California. Petitioner represents that he is scheduled to be transferred to a

25   Residential Reentry Center on July 23, 2019, and to be released from BOP custody on January 16,

26   1
       This sentence was predicated in part on a stipulation that petitioner qualified as a career
27   offender under U.S.S.G. § 4B1.1. Petitioner has challenged his career offender enhancement in a
     motion under 28 U.S.C. § 2255; findings and recommendations are pending. See ECF No. 71.
28   The matters raised in the instant petition are independent of those presented in the § 2255 context.
                                                        1
 1   2020. ECF No. 64 at 2. The Federal Bureau of Prisons represents that the current projected
 2   release date is February 10, 2020. ECF NO. 72-1 at 1. Mr. Pratt contends that he is entitled to
 3   immediate recalculation of good time credits under the provisions of the First Step Act, which
 4   would advance his release date to October 5, 2019. ECF No. 64 at 2.
 5      II.      The First Step Act
 6            A federal inmate can hasten his release from prison by obtaining good time through

 7   “exemplary compliance with institutional disciplinary regulations.” See 18 U.S.C. § 3624(a)-(b). As

 8   enacted as part of the Sentencing Reform Act of 1984, the statute provides for “credit toward the

 9   service of the prisoner’s sentence, beyond the time served, of up to 54 days at the end of each year of

10   the prisoner’s term of imprisonment.” § 3624(b). The BOP’s method of calculating good time, which

11   has been pegged to time actually served rather than the sentence imposed, results in prisoners actually

12   receiving 47 days of credit for each year of the term of imprisonment. This method of computation

13   has been upheld by the courts. See Barber v. Thomas, 560 U.S. 474 (2010); Pacheco-Camacho v.

14   Hood, 272 F.3d 1266, 1268 (9th Cir. 2001).

15            In the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, Congress enacted a

16   package of federal prison and sentencing reforms. Among other things, the Act changes the process

17   by which BOP calculates custody credits. The Ninth Circuit has described the two amendments

18   codified in subsection 102(b) of the Act as follows:

19                   First, paragraph 102(b)(1) amends § 3624(b) – the good time credit
                     provision – to require the BOP to permit up to 54 days per year. §
20                   102(b), 132 Stat. at 5210. Second, paragraph 102(b)(1) amends §
                     3624 by adding subsection (g), which is relevant to the Act’s creation
21                   of an earned time credit system. Id. at 5210-13. The Act requires
                     that, within 210 days of its enactment, the Attorney General establish
22                   a “risk and needs assessment system” to, broadly speaking, review
                     each prisoner’s recidivism risk level, award earned time credit as an
23                   incentive for participation in recidivism reduction programming, and
                     “determine when a prisoner is ready to transfer into prerelease
24                   custody or supervised release in accordance with section 3624.” §
                     101(a), 132 Stat. at 5196-97. Section 3624(g) details the criteria for
25                   when a prisoner becomes eligible, considering earned time credit, for
                     transfer to prerelease custody or supervised release. § 102(b), 132
26                   Stat. at 5210-13.
27                   Subsection 102(b) also includes an effective-date provision in
                     paragraph 102(b)(2), and a retroactivity provision in paragraph
28                   102(b)(3).
                                                    2
 1                     SEC. 102. IMPLEMENTATION OF SYSTEM                                 AND
                       RECOMMENDATIONS BY BUREAU OF PRISONS.
 2
                       (b) PRERELEASE CUSTODY.— . . .
 3
                       (2) EFFECTIVE DATE.—The amendments made by this subsection
 4                     shall take effect beginning on the date that the Attorney General
                       completes and releases the risk and needs assessment system under
 5                     subchapter D of chapter 229 of title 18, United States Code, as added
                       by section 101(a) of this Act.
 6
                       (3) APPLICABILITY.—The amendments made by this subsection
 7                     shall apply with respect to offenses committed before, on, or after the
                       date of enactment of this Act, except that such amendments shall not
 8                     apply with respect to offenses committed before November 1, 1987.
 9                     Id. at 5208, 5210, 5213.
10   Bottinelli et al. v. Salazar, No. 19-35201, 2019 U.S. App. LEXIS 20876, 2019 WL 3071298 (July

11   15, 2019), slip op. at 2-3.

12              Here, petitioner contends that he became entitled to recalculation of his sentence upon

13   passage of the Act, and that the effective date provision of § 102(b)(2) applies only to the

14   amendment regarding earned time credits and not to that regarding computation of good time

15   credits. The United States argues that the effective date provision applies to the good time credit

16   amendment, and requires denial of the petition.

17       III.      Discussion

18                 A. Petitioner’s Request for Interim Relief in the Form of RCC Placement is Moot

19              At the outset, the court recognizes that petitioner’s request for early, interim transfer to an

20   RRC may have been mooted by the passage of time since the petition was filed on May 7, 2019.

21   See ECF No. 64. The petition requested immediate transfer to an RRC pending determination of

22   the First Step Act issue. Id. at 2. Petitioner then anticipated that, absent court action, he would be

23   transferred to an RRC on July 23, 2019. Id. That date is now imminent, and earlier RRC

24   placement is no longer practically available.

25              Petitioner has not been prejudiced by the delay in addressing his request for interim relief,

26   however, because his substantive claim for relief under the First Step Act fails for the reasons

27   explained below. Even if the request were not moot, for the reasons that follow petitioner has not

28   demonstrated the extraordinary circumstances or high probability of success on the merits that are
                                                            3
 1   required for interim relief. See United States v. McCandless, 841 F.3d 819, 822 (9th Cir. 2016).
 2               B. Jurisdiction
 3           A federal district court may grant habeas relief to a federal prisoner if his custody violates

 4   federal law. See 28 U.S.C. § 2241. While a federal prisoner challenging the validity of a conviction

 5   must bring a petition under Section 2255, a petitioner challenging the manner, location, or execution

 6   of that sentence must ordinarily rely on a petition under Section 2241. See Hernandez v. Campbell,

 7   204 F.3d 861, 864 (9th Cir. 2000). The BOP, rather than the sentencing court, calculates a federal

 8   prisoner’s entitlement to sentencing credit in the first instance. See United States v. Wilson, 503 U.S.

 9   329, 335 (1992). The BOP’s calculation of sentencing credit constitutes a sentence’s execution and

10   may be challenged in a Section 2241 petition. See Zavala v. Ives, 785 F.3d 367, 370 n.3 (9th Cir.

11   2015); United States v. Giddings, 740 F.2d 770, 772 (9th Cir. 1984). A federal prisoner must file a

12   Section 2241 petition in the district of his custodian, not the district that sentenced him. See

13   Hernandez, 204 F.3d at 865.

14           The United States contends that the court lacks jurisdiction because the petition was
15   improperly filed in the underlying “closed” criminal case and not as a separate civil action. ECF
16   No. 72 at 2-3. The court rejects the argument that its jurisdiction depends on the administrative
17   classification of a pleading rather than its substance. Whether filed within the criminal case or
18   assigned a separate civil case number, the petition raises matters that this court indisputably has
19   jurisdiction to consider under § 2241, and petitioner seeks relief that this court indisputably has
20   jurisdiction to grant under that statute and the authorities cited above. Accordingly, the court
21   turns to the merits of the matter.
22               C. The Statutory Amendments On Which Petitioner Relies Are Not Yet In Effect
23           The dispositive issue here is whether the “effective date” provision of § 102(b) applies to
24   the Act’s amendment of the method for calculating good time credits. This court need not
25   independently analyze this question of statutory interpretation, because the Ninth Circuit settled
26   the matter this week. In Bottinelli, supra, the Court of Appeals denied the joint petition of eight
27   ////
28   ////
                                                          4
 1   federal inmates, and held that the First Step Act’s “good time fix”2 is not immediately effective
 2   but is subject to the effective date provision. See Bottinelli, slip op. at 13, 2019 U.S. App. LEXIS
 3   20876 at *13, 2019 WL 3071298 at *5. The Court of Appeals rejected the petitioners’ arguments
 4   based on the language and structure of the statute, slip op. 5-11, and those based on constitutional
 5   considerations, slip op. at 11-13. The opinion thus forecloses all the arguments petitioner makes
 6   here.
 7           Even prior to Bottinelli, the judges of this district have uniformly concluded that federal
 8   inmates are not entitled to immediate recalculation of their sentences based on the Act’s “good
 9   time fix.” See, e.g., Costa v. Parr, Case No. 1:19-cv-00318 LJO JDP, ECF Nos. 14 (Findings and
10   Recommendations filed June 14, 2019), 16 (order filed July 10, 2019, adopting Findings and
11   Recommendations and denying relief); Sonora-Barron v. Puentes, Case No. 1:19-cv-00223 AWI
12   JDP, ECF Nos. 6 (Findings and Recommendations filed March 15, 2019), 7 (order filed May 3,
13   2019, adopting Findings and Recommendations and denying relief); United States v. Turnquist,
14   Case No. 1:12-cr-173 AWI, ECF No. 87 (order filed March 14, 2019, denying relief); Kornfeld v.
15   Puentes, Case No. 1:19-cv-263 DAD JLT, ECF No. 6 (Findings and Recommendations filed
16   March 1, 2019, recommending denial of relief) (pending); Rizzolo v. Puentes, Case No. 1:19-cv-
17   290 DAD SKO, ECF No. 6 (Findings and Recommendations filed March 15, 2019,
18   recommending denial of relief) (pending).
19           Pursuant to the Ninth Circuit’s ruling in Bottinelli, the undersigned must reject petitioner’s
20   claim that he has been wrongly denied the immediate benefit of the First Step Act’s amendment
21   to the method for calculating good time credit. That amendment does not become effective until
22   the establishment of the required “risks and needs assessment system” by the Attorney General.
23   Bottinelli, slip op. at 13. Accordingly, no rights of petitioner’s have been violated and the
24   petition must be dismissed.
25   ////
26
     2
27      Petitioner refers to the amendment as a “fix” because it was intended to implement Congress’s
     original intent that 18 U.S.C. § 3624(b) provide 54 days of credit annually. See ECF No. 64 at 5-
28   6.
                                                        5
 1           The undersigned is well aware that the statutory deadline for BOP’s competition of the
 2   assessment system is July 19, 2019, on the heels of these Findings and Recommendations. See
 3   id. When that system is released petitioner’s credits and projected release date must be
 4   recalculated, and this court must presume that BOP will do so in conformance with the First Step
 5   Act. See generally, Kohli v. Gonzales, 473 F.3d 1061, 1068 (9th Cir. 2007) (agencies are entitled
 6   to a presumption that they act properly and according to the law). If Mr. Pratt is dissatisfied with
 7   that recalculation, he must exhaust the administrative remedies provided by BOP before
 8   presenting the matter to this court. See Chua Han Mow v. United States, 730 F. 2d 1308, 1313
 9   (9th Cir. 1984) (inmate must exhaust administrative remedies regarding BOP calculation of
10   custody credits before bringing suit), cert. denied, 470 U.S. 1031 (1985).3 Because the instant
11   petition does not and cannot encompass any future error by BOP, the imminent deadline and
12   attendant future applicability of the “good time fix” to Mr. Pratt cannot support relief on the
13   instant petition.
14                                             CONCLUSION
15           For the reasons set forth above, it is HEREBY RECOMMENDED that the § 2241
16   petition, ECF No. 64, be DENIED.
17           These findings and recommendations are submitted to the United States District Judge
18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
19   after being served with these findings and recommendations, any party may file written
20   objections with the court and serve a copy on all parties. Such a document should be captioned
21   “Objections to Magistrate Judge's Findings and Recommendations.” Failure to file objections
22   within the specified time may waive the right to appeal the District Court's order. Turner v.
23   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
24

25   3
        The government has argued that the instant petition should be denied on the alternative grounds
26   that petitioner did not exhaust his administrative remedies. ECF No. 72 at 10; see also ECF No.
     72-1 (Declaration of Jennifer Vickers, a BOP Paralegal Specialist, declaring that petitioner did
27   not file any administrative complaint regarding good time calculations sought by the petition).
     There is no reason for the court to reach this issue, as Bottinelli compels denial of the petition on
28   its merits.
                                                         6
 1   his objections movant may address whether a certificate of appealability should issue in the event
 2   he files an appeal of the judgment in this case. See 28 U.S.C. § 2255(c)(1).
 3   DATED: July 17, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
